Per Curiam.
The findings of facts are warranted by the evidence, and the conclusions of law are warranted by the findings of facts.
We are of the opinion that Exhibit A. did not contain the whole agreement between the parties.
The agreement between the parties is Exhibit X., and was offered in evidence by the plaintiffs.
By that agreement the defendant bound himself to assign to the Standard Hydro Carbon Machine Company all the patents that he then had, upon the payment to him of the sum of $110,000.
It does not appear that the said Jackson ever received said sum of $110,000.
As the payment of this sum was a condition precedent, plaintiff cannot recover without showing that such a surh. has been paid or tendered to the defendant.